DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant’s Information Disclosure Statements, filed 02/02/2022 and 02/03/2022 have been received, entered into the record, and considered.  See attached form PTO-1449.

Allowable Subject Matter
Claims 1-20 are allowed.

The closest prior art Kehoe teaches creating data integration applications that extract data from and output data to any type of data source [0014].  Receiving a set of physical data identifiers that specify fields of physical data sources, storing in a database a set of semantic names for use in defining data integration applications, defining, in terms of the received semantic names, a data integration application comprising functional rules to extract, transform, and store data, and executing these rules by replacing each of the semantic names with data from the specified field of the physical data source [0015]. Creating mapping specifications for converting data between its external form as described by the schema and its internal form as described by the semantic type, and storing the schemas, semantic types, and mappings as metadata structures that may be used and reused during the process of developing one 


The following is an examiner's statement of reasons for allowance: 

Prior art of record fails to teach a combination of elements including
wherein an event coordinator receives notifications of data received from the one or more sources of data, and state transactions associated with the data; receiving, from a knowledge source, metadata associated with processing the data flow associated with the one or more sources of data and the data target; as the data is received from the one or more sources of data, identifying temporal slices of at least one of a sampled data or accessed data; accessing the knowledge source to obtain metadata about the at least one of sampled data or accessed data represented by the temporal slices; and managing the at least one of sampled data or accessed data represented by the temporal slices, including updating a lineage tracking information associated with the temporal slices as recited in independent claim 1.


Prior art of record fails to teach a combination of elements including
wherein an event coordinator receives notifications of data received from the one or more sources of data, and state transactions associated with the data; a knowledge source that provides metadata associated with processing the data flow associated with the one or more sources of data and the data target; as the data is received from the one or more sources of data, identify temporal slices of at least one of a sampled data or accessed data; access the knowledge source to obtain metadata about the at least one of sampled data or accessed data represented by the temporal slices; and manage the at least one of sampled data or accessed data represented by the temporal slices, including updating a lineage tracking information associated with the temporal slices as recited in independent claim 8.

Prior art of record fails to teach a combination of elements including
wherein an event coordinator receives notifications of data received from the one or more sources of data, and state transactions associated with the data; receiving, from a knowledge source, metadata associated with processing the data flow associated with the one or more sources of data and the data target; as the data is received from the one or more sources of data, identifying temporal slices of at least one of a sampled data or accessed data; accessing the knowledge source to obtain metadata about the at least one of sampled data or accessed data represented by the temporal slices; and managing the at least one of sampled data or accessed data 

These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.

Claims 1, 8, and 15, do not recite an abstract idea as these claims do not fall within any of the groupings of abstract ideas enumerated in the 2019 Patent Eligibility Guidance.   
The claims recite specific limitations that implement the improvement into a practical application.  As a result, claims 1, 8, 15, and their respective dependent claims are patent eligible.

							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE WONG whose telephone number is (571)272-4120.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LESLIE WONG/Primary Examiner, Art Unit 2164